Exhibit 10.74

--------------------------------------------------------------------------------



 

MASTER AGREEMENT

 

 

 

Between

 

 

KFx Plant II, LLC

a Delaware limited liability company

 

 

 

and

 

 

 

ARCH COAL, INC.

a Delaware corporation

 

 

 

 

October 5, 2005

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS







Page

 

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1

   

         

   

                                                                                                                                                     

   

1.1

Definitions

1

1.2

References to Singular/Plural

5

1.3

References to Exhibits

5

1.4

Numbers and Headings

5

1.5

Gender References

5

1.6

Including

5

1.7

References to Agreement

5

1.8

References to Statutes

5

   

         

   

                                                                                                                                                     

   

ARTICLE II ARCH COAL’S OPTION TO ENTER INTO OPERATIVE AGREEMENTS

5

   

         

   

                                                                                                                                                     

   

2.1

Arch Coal’s Option to Enter into Operative Agreements

5

2.2

Operative Agreements

5

2.3

Delivery Requirements

6

   

         

   

                                                                                                                                                     

   

ARTICLE III SITE OPERATIONS

6

   

         

   

                                                                                                                                                     

   

3.1

Operator Activities

6

3.2

Third Party Grants

6

3.3

Data

7

3.4

Reclamation Obligation for Operator Activities

7

3.5

Initial Operator Performance Bond

7

   

         

   

                                                                                                                                                     

   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF ARCH COAL

7

   

         

   

                                                                                                                                                     

   

4.1

Corporate Status and Authority of Arch Coal and its Affiliates

7

4.2

No Conflicts

8

4.3

Consents

8

4.4

Litigation

8

4.5

Brokers

8

   

         

   

                                                                                                                                                     

   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF OPERATOR

8

   

         

   

                                                                                                                                                     

   

5.1

Corporate Status and Authority

8

5.2

No Conflicts

9

5.3

Governmental Consents

9

5.4

Independent Evaluation

9

5.5

Brokers

10

   

         

   

                                                                                                                                                     

   

ARTICLE VI COVENANTS

   

         

   

                                                                                                                                                     

   

6.1

Additional Covenants of Arch Coal

10

6.2

Additional Covenant of Operator

10



-i-

--------------------------------------------------------------------------------

ARTICLE VII CONFIDENTIALITY

10

   

         

   

                                                                                                                                                     

   

7.1

Confidentiality

10

   

         

   

                                                                                                                                                     

   

ARTICLE VIII CONSENTS AND APPROVALS

11

   

         

   

                                                                                                                                                     

   

8.1

Consents and Authorizations

11

   

         

   

                                                                                                                                                     

   

ARTICLE IX ASSIGNMENT

11

   

         

   

                                                                                                                                                     

   

9.1

Binding

11

9.2

Permitted Assignments

11

   

         

   

                                                                                                                                                     

   

ARTICLE X TERMINATION AND DEFAULT

12

   

         

   

                                                                                                                                                     

   

10.1

Termination

12

10.2

Default

12

10.3

Return of Data

12

10.4

Surrender of Possession and Removal of Equipment

13

   

         

   

                                                                                                                                                     

   

ARTICLE XI INDEMNIFICATION

13

   

         

   

                                                                                                                                                     

   

11.1

Survival and Independence of Indemnification Obligations

13

11.2

Indemnification of Operator

13

11.3

Indemnification of Arch Coal

13

11.4

Claims

13

11.5

Limitations

14

   

         

   

                                                                                                                                                     

   

ARTICLE XII MISCELLANEOUS PROVISIONS

15

   

         

   

                                                                                                                                                     

   

12.1

Exclusivity of Representations and Warranties; Relationship Between the Parties

15

12.2

Use of Names

15

12.3

No Other Representations Nor Grant of Reliance

15

12.4

Amendment

15

12.5

Notices

15

12.6

Entire Agreement

16

12.7

Severability

16

12.8

No Waiver

17

12.9

Counterparts

17

12.10

Survival

17

12.11

No Implied Covenants

17

12.12

Force Majeure

17

12.13

Other Business Opportunities/No Partnership

17

12.14

Further Assurance

18

12.15

Governing Law; Jurisdiction, Venue; Waiver of Jury Trial, Injunction

18



-ii-

--------------------------------------------------------------------------------

   

         

   

                                                                                                                                                     

   

Exhibit A          Agreement for Purchase and Sale of Coal

Exhibit B          Master Guaranty Agreement

Exhibit C          Operating Agreement

Exhibit D          Site Lease Agreement








-iii-

--------------------------------------------------------------------------------

MASTER AGREEMENT



            This Master agreement is dated and effective as of October 5, 2005
(the “Effective Date”), by and between KFx Plant II, LLC, a Delaware limited
liability company (“Operator”), and Arch Coal, Inc., a Delaware corporation
(“Arch Coal”).



Recitals



            WHEREAS, Thunder Basin Coal Company, LLC, a Delaware limited
liability company and a subsidiary of Arch Coal (“TBCC”), owns and operates the
Coal Creek Mine in Campbell County, Wyoming (the “Mine”);



            WHEREAS, Operator has licensed a proprietary process to upgrade
high-moisture content fuels or other carbonaceous materials to solid fuel
(including the patents, licenses, trademarks, know-how, trade secrets and other
items derivative or subsumed therein, “K-Fuel™ Process”) owned by KFx Inc., a
Delaware corporation (“KFx”); and



            WHEREAS, the Parties desire to establish the terms and conditions
upon which (i) Operator will construct and operate a plant at the Mine (the
“Plant”) which will apply the K-Fuel™ Process to coal mined by TBCC at the Mine,
(ii) Arch Coal Sales Company, Inc., a Delaware corporation and a wholly-owned
subsidiary of Arch Coal (“ACS”), will, as agent of TBCC, sell coal produced by
TBCC at the Mine to Operator for use in the Plant, (iii) Ark Land Company, a
Delaware corporation and a wholly-owned subsidiary of Arch Coal (“Ark Land”),
may, at Operator’s election, sell certain real property located in Campbell
County, Wyoming to Operator to be used for disposal of waste produced by the
Plant, and (iv) Arch Coal will have a warrant to make investments in KFx’s
common stock.



            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:



ARTICLE I

DEFINITIONS AND INTERPRETATION



            1.1       Definitions.



            “ACS” is defined in the Recitals.



            “Affiliate” of a specified party shall mean any Person or entity
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such party. For the purposes of this definition,
“control”(including, with correlative meaning, the terms
“controlling,”“controlled by”and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person or entity, whether through the ownership
of voting securities, by contract or otherwise.



            “Agreement” means this Master Agreement, the Recitals and all
Exhibits and Schedules.



            “Arch Coal” is defined in the Preamble.



-1-

--------------------------------------------------------------------------------

            “Arch Coal Option” is defined in Section 2.1.



            “Arch Coal Option Notice” is defined in Section 2.1.



            “Ark Land” is defined in the Recitals.



            “Business Days” means all days other than any Saturday, Sunday or
federal holiday.



            “Coal Supply Agreement” means the Agreement for Purchase and Sale of
Coal by and between Operator and ACS attached hereto as Exhibit A.



            “Claim Notice” is defined in Section 11.4.



            “Claims” is defined in Section 11.4.



            “Data” means, with respect to the Site, all (1) abstracts of title
and other title information, (2) environmental reports, (3) all maps, assays,
surveys, technical reports, samples and engineering data, and (4) any other data
relating to the Site.



            “Defaulting Party” is defined in Section 10.2.



            “Effective Date” is defined in the Preamble.



            “Execution Date” is defined in Section 2.2.



            “Fort Union Plant” means the plant located at the Fort Union site
near Gillette, Wyoming, which will produce K-Fuel™.



            “Governmental Authority” means any federal, state, local, tribal or
foreign court, tribunal, legislative, administrative or regulatory authority or
agency, or any division, department or commission of any of the foregoing with
jurisdiction over one or both Parties or the subject matter of this Agreement.



            “Governmental Requirements”means any applicable Law, ordinance,
regulation, permit, consent, order or decree or other requirement or
pronouncement having the effect of law of any Governmental Authority, as in
effect from time to time.



            “Guaranty” means the Master Guaranty Agreement to be executed by
certain Owners holding at least Seventy-Five Percent (75%) in the aggregate of
the equity ownership interest in Operator in favor of TBCC and ACS attached
hereto as Exhibit B.



            “Indemnified Party” is defined in Section 11.4.



            “Indemnifying Party” is defined in Section 11.4.



            “Initial Period”is defined in Section 3.1.



            “Initial Operator Performance Bond” means a bond, letter of credit
or other surety from a financial institution rated AA or better by Standard &
Poor’s and in a form acceptable to TBCC



-2-

--------------------------------------------------------------------------------

in an aggregate amount of not less than One Million Dollars ($1,000,000)
obtained by Operator pursuant to Section 3.5. 



            “K-Fuel™” means the refined, beneficiated coal product resulting
from the K-Fuel™ Process and containing a minimum BTU of 10,000/lb.



            “K-Fuel™ Process” is defined in the Recitals.



            “KFx” is defined in the Recitals.



            “Laws” means any law, statute, code, ordinance, treaty, rule,
regulation or ruling of any Governmental Authority relating to the Site and
Operator Activities.



            “License Agreement” means the Surface Access and Use License
Agreement executed by TBCC in favor of Operator of even date herewith which
provides for certain activities to be conducted by Operator on the Site prior to
the effective date of the Site Lease.



            “Loss” or “Losses” means any and all losses, costs, damages,
demands, penalties, fines, settlements, response, remedial, reclamation or
inspection costs, reasonable expenses (including interest on any amount payable
to a third party as a result of the foregoing), liabilities on account of taxes
and assessments (including interest and penalties thereon) and any legal,
accounting, auditing, consulting, or other fees and expenses reasonably incurred
in connection with investigating or defending any claims, actions or
proceedings, whether or not resulting in any liability; provided, however, that
the term “Losses” shall not be deemed to include lost profits, opportunity
costs, any other consequential damages or punitive damages, except and to extent
such Losses arise from Third Party Claims.



            “Mine” is defined in the Recitals.



            “Moody’s” means Moody’s Investors Service, Inc., and its successors.



            “Non-Defaulting Party” is defined in Section 10.2.



            “Notice Period” is defined in Section 11.4.



            “Operating Agreement” means the Operating Agreement by and between
Operator and TBCC attached hereto as Exhibit C.



            “Operative Agreements” means, collectively, (i) the Coal Supply
Agreement; (ii) the Site Lease; (iii) the Operating Agreement; and (iv) the
Guaranty.



            “Operator” is defined in the Preamble.



            “Operator Activities” means any activities conducted by Operator on
the Site in compliance with the License Agreement.



            “Operator Option Period” is defined in Section 2.1.



            “Operator Notice” is defined in Section 2.1.



-3-

--------------------------------------------------------------------------------

            “Owner” means each holder of an equity ownership interest in
Operator.



            “Parties” means Arch Coal and Operator, and “Party” refers to either
one of them.



            “Permitted Assignee” means a Person (i) who is not, has not been in
the past five (5) years, nor will be during the Term of this Agreement, a
Producer or an Affiliate of a Producer; and (ii) either (a) whose unsecured debt
(unsupported by any affiliate or third party guaranty) has rating of at least
BBB by Standard & Poor’s or Baa3 by Moody’s or (b) who has a net worth in excess
of Two Hundred Million Dollars ($200,000,000).



            “Permitted Owner” means any of (i) KFx or (ii) a Person (a) who is
not, has not been in the past five (5) years, nor will be during the Term of
this Agreement, a Producer or an Affiliate of a Producer, and (b) either (x)
whose unsecured debt (unsupported by any affiliate or third party guaranty) has
rating of at least BBB by Standard & Poor’s or Baa3 by Moody’s or (y) who has a
net worth in excess of Fifty Million Dollars ($50,000,000).



            “Person” means any corporation, partnership (whether general,
limited or otherwise), limited liability company, trust, association, joint
venture, unincorporated organization, Governmental Authority, or any other legal
entity or any natural person.



            “Plant” is defined in the Recitals.



            “Producer” means a Person who derives greater than five percent (5%)
of its revenues from the sale of coal in the Powder River Basin in Wyoming.



            “Representative” means a director, manager, officer, employee, agent
or other representative of Operator or Arch Coal.



            “Site” is defined in the Recitals of the License Agreement.



            “Site Lease” means the Site Lease Agreement by and between TBCC, as
Lessor, and Operator, as Lessee, of the Site attached hereto as Exhibit E.



            “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and its successors.



            “Stock Purchase and Warrant Agreement” means the Stock Purchase and
Warrant Agreement by and between KFx and Arch Coal of even date herewith.



            “TBCC” is defined in the Recitals.



            “Termination Date”means the date on which this Agreement terminates
pursuant to the provisions of Article X.



            “Third Party Claim” means any claim or demand asserted against or
sought to be collected from any Party to this Agreement by any Person, including
employees, managers, directors, shareholders, members, officers and agents of
the Parties, other than Arch Coal or Operator.



-4-

--------------------------------------------------------------------------------

            “Third Party Grant” is defined in Section 3.2.



            1.2       References to Singular/Plural.  Terms denoting the
singular only shall include the plural, and vice versa.



            1.3       References to Exhibits.  Unless otherwise stated, a
reference to the Preamble or a Recital, Article, Section, Schedule or Exhibit is
a reference to the Preamble or a Recital, Article, Section, Schedule or Exhibit
of this Agreement



            1.4       Numbers and Headings.  Section numbers and headings are
for convenience of reference only, and shall not affect the interpretation of
this Agreement.



            1.5       Gender References.  Reference to any gender includes the
other.



            1.6       Including.  Reference to “including” means including, but
not by way of limitation.



            1.7       References to Agreement.  Unless otherwise expressly
provided in this Agreement, reference to an agreement (including this
Agreement), document or instrument is the same as amended, modified, novated or
replaced from time to time.



            1.8       References to Statutes.  Reference to a statute or other
legislative act, by-law, rule, regulation or order is to the same as amended,
modified or replaced from time to time and to any rule, regulation or order
promulgated pursuant to such law.



ARTICLE II

ARCH COAL’S OPTION TO ENTER INTO OPERATIVE AGREEMENTS



            2.1       Arch Coal’s Option to Enter into Operative Agreements. 
If, after conducting Operator Activities, Operator intends to construct and
operate the Plant, Operator shall deliver a notice to Arch Coal after March 1,
2006 but in any event on or before July 1, 2006 (the “Operator Option Period”)
indicating such intent (the “Operator Notice”).  Arch Coal shall have an option
(the “Arch Coal Option”) for a period of thirty (30) days from its receipt of
the Operator Notice, by delivery of notice to Operator (the “Arch Coal Option
Notice”), to enter into the Operative Agreements.  Upon receipt of the Operator
Notice, Arch Coal shall make a good faith determination of the commercial
viability of the proposed Plant.  In order to make such determination, Arch Coal
shall consider (i) the information supplied to Arch Coal by Operator pursuant to
Section 2.3 hereof; (ii) Arch Coal’s general knowledge and experience with
respect to the potential commercial market for the K-Fuel™ product to be
produced and sold by the Plant; and (iii) such other information as Arch Coal
may reasonably request from Operator.  If, after reviewing such information,
Arch Coal determines, in its sole reasonable discretion, that the Plant is not
reasonably certain to be commercially viable for the term of the Operating
Agreement, then Arch Coal can refuse to exercise the Arch Coal Option.



            2.2       Operative Agreements.  If Arch Coal exercises the Arch
Coal Option by timely delivery of the Arch Coal Option Notice, then the Parties
and their Affiliates, as appropriate, shall, within ten (10) days of delivery of
the Arch Coal Option Notice (the “Execution Date”),



-5-

--------------------------------------------------------------------------------

execute and deliver each of the Operative Agreements in the form attached
hereto.  Each of the Operative Agreements shall be effective as of the Execution
Date.



            2.3       Delivery Requirements.  Except as prohibited in any
existing confidentiality agreement between Operator and a third party, so long
as Operator has used its best efforts to obtain a release of such
confidentiality agreement, (a) beginning on February 1, 2006, and on the tenth
day of each month thereafter, and (b) upon the date Operator provides the
Operator Notice to Arch Coal, Operator shall deliver to Arch Coal a monthly
accounting for the Fort Union Plant for the immediately preceding month, which
accounting shall include, (i) the amount and quality of the K-Fuel™ produced,
(ii) the amount and quality of the raw coal used as feedstock, (iii) the amount
and quality of the screened-off undersize raw coal, (iv) the customers and
plants to whom the K-Fuel™ was sold, (v) the amount of K-Fuel™ Operator shipped
to each of its customers from the Fort Union Plant, (vi) evidence of either firm
financing commitments (or other established sources of funds) sufficient to
construct and operate the Plant as contemplated by the Operative Agreements or
efforts undertaken to secure such firm financing commitments, and (vii) other
information as Arch Coal in its sole reasonable discretion may require to assess
whether to exercise the Arch Coal Option.  At Arch Coal’s request, Operator will
also arrange for Arch Coal to meet with Operator and the customers to whom the
K-Fuel™ has been sold.



ARTICLE III

SITE OPERATIONS



            3.1       Operator Activities.  During the period from the Effective
Date until the earlier to occur of (i) the Execution Date or (ii) the
Termination Date (such period being the “Initial Period”), Operator and its
Affiliates shall have the right to enter into and conduct Operator Activities on
the Site only in accordance with the provisions of the License Agreement.   TBCC
shall use reasonable efforts to coordinate Operator’s entrance onto the Site
during the Initial Period, provided that Operator’s request for entrance upon
the Site is reasonable and during normal business hours and provided further
that Operator provides TBCC at least 24-hours notice of its desire to enter the
Site, subject, however in all cases, to existing third party rights and
agreements affecting the Site.  Operator shall conduct all Operator Activities
on the Site in a good and workmanlike manner and consistent with good mining and
engineering practices and in accordance with applicable Laws.  Operator shall
not conduct any Operator Activities that result, or could reasonably be expected
to result, in any adverse impact on the coal reserves in the Mine or the ability
of TBCC to mine on the Site or otherwise interfere with TBCC’s activities in the
Mine.  Operator shall secure all permits, authorizations, approvals, insurance
and bonds required to carry out the Operator Activities.  Within ten (10) days
of the end of each calendar month, Operator shall provide TBCC with a copy of
each permit or authorization applied for or received from a Governmental
Authority relating to the Site and a written description and map of Operator’s
existing and proposed Operator Activities, excluding any business, financial or
operational information.



            3.2       Third Party Grants.  Ark Land or TBCC may grant rights in
and to the Site to third parties for right-of-ways, easements or access in and
through the Site (each, a “Third Party Grant”) where necessary or reasonable for
its activities and shall do the same at Operator’s request and expense with
respect to Operator Activities, provided that each such Third Party Grant by
TBCC at the request of Operator shall (i) have a term no longer than the Initial
Period,



-6-

--------------------------------------------------------------------------------

(ii) be made in connection with the permitting and development of the Plant, and
(iii) be subject to reasonable termination provisions which would allow Ark Land
or TBCC, as the case may be, or their successors to terminate such Third Party
Grants on the Termination Date.



            3.3       Data.  During the Initial Period, Arch Coal shall make
available to Operator all Data in its possession or reasonably available to it
relating to the Site.  Operator may copy any of the Data at Operator’s sole cost
and expense.  Arch Coal makes no representation or warranty as to the accuracy,
reliability or completeness of any of the Data, and Operator shall rely on the
Data at its sole risk.



            3.4       Reclamation Obligation for Operator Activities.  In the
event that this Agreement terminates (other than as a result of the execution of
the Operative Agreements), Operator shall promptly commence required reclamation
obligations for Operator Activities conducted on or affecting the Site and shall
use its commercially reasonable efforts to assure that any and all reclamation
activities are conducted in a time and manner to avoid interference with any
activities of TBCC and its mining operations.  This Section 3.4 shall survive
the termination of this Agreement.



            3.5       Initial Operator Performance Bond.  Prior to undertaking
any Operator Activities or any activities permitted by the License Agreement,
Operator, at its sole cost and expense, shall secure, and shall maintain
throughout the term of this Agreement and the License Agreement, the Initial
Operator Performance Bond in order to secure Operator’s obligations under this
Agreement and the License Agreement.  The terms of the Initial Operator
Performance Bond shall prohibit any amendment, revision, waiver or termination
without the express written consent of Arch Coal.  Arch Coal shall have the
rights granted under this Agreement to call upon the Initial Operator
Performance Bond.  The Initial Operator Performance Bond shall survive the
termination of this Agreement until Operator has either satisfied all
obligations under this Agreement or has replaced the Initial Operator
Performance Bond with the Operator Performance Bond pursuant to the provisions
of the Operating Agreement.



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ARCH COAL



            Arch Coal represents and warrants to Operator as of the date of this
Agreement and as of the Execution Date as follows:



            4.1       Corporate Status and Authority of Arch Coal and its
Affiliates.  Arch Coal and each of its Affiliates party to the Operative
Agreements are entities validly existing and in good standing under the laws of
each entity’s state of formation and are in good standing as foreign entities in
the State of Wyoming.  Arch Coal and its Affiliates have the requisite power and
authority to execute and deliver this Agreement and the Operative Agreements to
which they are a party, perform their obligations under such agreements and to
consummate the transactions and perform the obligations imposed upon them as
contemplated by this Agreement and the Operative Agreements.  The execution,
delivery and performance by Arch Coal and its Affiliates of this Agreement and
the Operative Agreements have been duly authorized by Arch Coal and its
Affiliates party to the Operative Agreements and constitute all necessary action
on the part of Arch Coal and such Affiliates for such execution, delivery and
performance.  This Agreement



-7-

--------------------------------------------------------------------------------

has been duly executed and delivered by Arch Coal and, assuming valid execution
and delivery by Operator, constitutes the valid and binding obligation of Arch
Coal and its Affiliates, enforceable against Arch Coal in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
referring to or affecting the enforcement of creditors’ rights.  Upon execution,
the Operative Agreements shall be duly executed and delivered by Arch Coal and
its Affiliates as appropriate and shall constitute the valid and binding
obligations of Arch Coal and such Affiliates, enforceable against such companies
in accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application referring to or affecting the enforcement of
creditors’ rights.



            4.2       No Conflicts.  Except as contemplated thereunder, the
execution, delivery and performance by Arch Coal and its Affiliates of this
Agreement and the Operative Agreements and the consummation of the transactions
contemplated by such agreements will not result in (i) any conflict with or
violation of the organizational documents of Arch Coal and its Affiliates, or
(ii) any breach or violation of or default under, or result in the creation or
imposition of any lien under, any statute, regulation, judgment, order or
decree, or any mortgage, deed of trust, indenture, security agreement, pledge or
any other similar instrument to which Arch Coal or its Affiliates is a party or
by which Arch Coal or its Affiliates or any of their properties or assets are
bound.



            4.3       Consents.  No consent, approval or authorization of or
filing with any Governmental Authority or third party is required on the part of
Arch Coal or its Affiliates in connection with the execution and delivery of
this Agreement and the Operative Agreements or the consummation of the
transactions contemplated by such Agreements,except consents required from
Governmental Authorities or third party lessors with respect to the Site Lease.



            4.4       Litigation.  There is no proceeding pending or, to Arch
Coal and its Affiliates’ knowledge, threatened against or affecting any of them
which would have a material adverse effect on the transactions contemplated by
this Agreement.



            4.5       Brokers.  All negotiations relative to this Agreement and
the transactions contemplated hereby have been carried out by Arch Coal and its
Affiliates directly with Operator without the intervention of any Person on
behalf of Arch Coal and its Affiliates in such manner as to give rise to any
valid claim by any Person against Operator for a finder’s fee, brokerage
commission or similar payment.



ARTICLE V

REPRESENTATIONS AND WARRANTIES OF OPERATOR



            Operator represents and warrants to Arch Coal as of the date of this
Agreement and as of the Execution Date as follows:



            5.1       Corporate Status and Authority.  Operator is an entity
validly existing and in good standing under the laws of its state of formation
and is in good standing as a foreign entity in the State of Wyoming.  Operator
has all requisite power and authority to execute and deliver this



-8-

--------------------------------------------------------------------------------

Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated by this Agreement.  Operator has all requisite power
and authority to execute and deliver the Operative Agreements, to perform its
obligations thereunder and to consummate the transactions contemplated by the
Operative Agreements.  The execution, delivery and performance by Operator of
this Agreement, the Operative Agreements have been duly authorized by Operator
and constitute all necessary action on the part of Operator for such execution,
delivery and performance.  This Agreement has been duly executed and delivered
by Operator and, assuming valid execution and delivery by Arch Coal, constitutes
the valid and binding obligation of Operator, enforceable against Operator in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application referring to or affecting the enforcement of creditors’
rights.  Upon execution, the Operative Agreements shall be duly executed and
delivered by Operator and shall constitute the valid and binding obligations of
Operator, enforceable against Operator in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
referring to or affecting the enforcement of creditors’ rights.



            5.2       No Conflicts.  The execution, delivery and performance by
Operator of this Agreement and the consummation of the transactions contemplated
hereby will not result in:  (i) any conflict with the organizational documents
of Operator or (ii) any breach or violation of or default under, or result in
the creation or imposition of any lien under, any statute, regulation, judgment,
order or decree, or any mortgage, deed of trust, indenture, security agreement,
pledge or any other similar instrument to which Operator is a party or by which
Operator or any of its properties or assets are bound. The execution, delivery
and performance by Operator of the Operative Agreements and the consummation of
the transactions contemplated thereby will not result in:  (i) any conflict with
the organizational documents of Operator or (ii) any breach or violation of or
default under, or result in the creation or imposition of any lien under, any
statute, regulation, judgment, order or decree, or any mortgage, deed of trust,
indenture, security agreement, pledge or any other similar instrument to which
Operator is a party or by which Operator or any of its properties or assets are
bound.



            5.3       Governmental Consents.  No consent, approval or
authorization of or filing with any Governmental Authority is required on the
part of Operator in connection with the execution and delivery of this
Agreement, the Operative Agreements or the consummation of the transactions
contemplated hereby and thereby, except permits and consents required from
Governmental Authorities or third party lessors with respect to the Site Lease.



            5.4       Independent Evaluation.



                        (a)        Operator has reviewed or received copies of,
or had the opportunity to review, such information from Arch Coal and its
Affiliates as it has requested, and has had the opportunity to make such inquiry
of Representatives of Arch Coal and its Affiliates as Operator deems
appropriate.



                        (b)        OPERATOR ACKNOWLEDGES THAT, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, NONE OF ARCH COAL AND ITS AFFILIATES OR
ANY AFFILIATE, EMPLOYEE OR AGENT OF ARCH COAL AND ITS AFFILIATES HAS



-9-

--------------------------------------------------------------------------------

MADE ANY REPRESENTATION, PROMISE, COVENANT OR WARRANTY REGARDING ANY OF ARCH
COAL AND ITS AFFILIATES, ITS PROPERTIES, ASSETS, BUSINESS, OPERATIONS,
LIABILITIES OR OBLIGATIONS OR OTHERWISE.  ARCH COAL AND ITS AFFILIATES DISCLAIMS
ANY IMPLIED WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE OPERATIVE AGREEMENTS.



            5.5       Brokers. All negotiations relative to this Agreement and
the transactions contemplated hereby have been carried out by Operator directly
with Arch Coal without the intervention of any Person on behalf of Operator in
such manner as to give rise to any valid claim by any Person against Arch Coal
or its Affiliates for a finder’s fee, brokerage commission or similar payment.



ARTICLE VI

COVENANTS



            6.1       Additional Covenants of Arch Coal.  From the Effective
Date until the end of the Initial Period, Arch Coal shall, or, if applicable,
cause its Affiliates to:



                        (a)        Maintain existence and remain in good
standing as a foreign entity under the laws of the State of Wyoming;



                        (b)        Maintain the Site and fully and timely pay
all of its obligations with respect to the Site, including, without limitations,
property taxes and lease payments;



                        (c)        Except for existing liens, liens executed in
connection with the financing activities of Arch Coal or its Affiliates and
Third Party Grants, prevent the placing of any lien upon or in relation to the
Site, and promptly cure and remove any such lien upon or in relation to the
Site; and



                        (d)        Until the earliest to occur of (i) the date
on which Operator notifies Arch Coal that it will not construct the Plant, (ii)
July 1, 2006, in the event Operator fails to deliver the Operator Notice to Arch
Coal on or before such date, (iii) Arch Coal’s election not to exercise the Arch
Coal Option, or (iv) the execution and delivery of the Coal Supply Agreement,
Arch Coal shall not enter into any contract for the sale of coal which would
interfere with its ability to perform its obligations under the Coal Supply
Agreement.



            6.2       Additional Covenant of Operator.  Operator shall be owned
solely by Permitted Owners.



ARTICLE VII

CONFIDENTIALITY



            7.1       Confidentiality.  The terms and conditions (including,
without limitation, price) set forth in this Agreement are considered by the
Parties to be confidential and proprietary information.  Neither Party shall
disclose any such information to any third party without the other Party’s prior
written consent; provided, however, that no such consent shall be needed



-10-

--------------------------------------------------------------------------------

where such disclosure (i) is required by law, regulation, or regulatory agencies
having jurisdiction over one of the Parties or (ii) is necessary in connection
with a Party's assertion of a claim or defense in a judicial or administrative
proceeding and that in either of these events, the Party intending to make such
disclosure shall advise the other Party in advance and cooperate to the extent
practicable to minimize the disclosure of any such information.  Notwithstanding
the foregoing provisions of this Section 7.1, either Party may disclose any
information contained in this Agreement to a prospective purchaser of the stock,
equity interests or assets of that Party or to a lender in connection with a
financing transaction, or in the case of TBCC only to a prospective purchaser of
the Mine; provided, however, that any such prospective purchaser or lender shall
be bound by the provisions of this Section 7.1.  For purposes of this Section
7.1, the term “third party” shall not include (i) a Party’s parent, subsidiary,
Affiliate, or sister corporation or (ii) a Party’s respective officers,
directors, employees, legal advisers, accountants, lessors or consultants;
provided further, that no exception to the confidentiality provisions set forth
in this Section 7.1 shall allow either Party to make any press release without
the other Party’s prior written consent.



ARTICLE VIII

CONSENTS AND APPROVALS



            8.1       Consents and Authorizations.  Arch Coal, at Operator’s
request and expense, shall use commercially reasonable efforts to assist
Operator and KFx in obtaining such consents, authorizations and approvals from
Governmental Authorities and third parties as shall be necessary or appropriate
to permit the consummation of the transactions contemplated by this Agreement.



ARTICLE IX

ASSIGNMENT



            9.1       Binding.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns.



            9.2       Permitted Assignments.



                        (a)        Operator shall not assign all or any part of
its interest, rights or obligations in and to this Agreement without the prior
written consent of Arch Coal, which consent may be withheld at Arch Coal’s sole
discretion; provided however, that, consent shall not be required for a transfer
by Operator to a Permitted Assignee.



                        (b)        Arch Coal may, without the prior written
consent of Operator, (i) assign all (but not less than all) of this Agreement
and transfer all (but not less than all) of the Site to a Person, provided that
such assignee agrees in writing to be bound by all of the terms and conditions
of this Agreement; and (ii) assign any or all of the Site to an Affiliate,
provided such Affiliate agrees in writing to be bound by all of the terms and
conditions of this Agreement.



                        (c)        Any transfer or assignment in violation of
this Article IX shall be void and of no effect.



-11-

--------------------------------------------------------------------------------

                        (d)        No assignment of this Agreement may be made
without a corresponding assignment of the License Agreement.  Any agreed
transfer or assignment shall be subject in all cases to the continuance of the
Initial Operator Performance Bond as set out in Section 3.5.



ARTICLE X

TERMINATION AND DEFAULT



            10.1     Termination.



                        (a)        This Agreement may be terminated and the
transactions contemplated by this Agreement may be abandoned, for any reason, by
the mutual written consent of the Parties. 



                        (b)        This Agreement shall terminate upon the
termination of the License Agreement.



                        (c)        This Agreement shall terminate upon the
execution of the Operative Agreements.



                        (d)        Operator may terminate this Agreement at any
time upon thirty (30) days prior written notice to Arch Coal.



                        (e)        If Operator has not delivered the Operator
Notice during the Operator Option Period, then this Agreement shall terminate
and neither Arch Coal nor Operator shall have any further liability or
obligations under this Agreement, except for those provisions of this Agreement
that explicitly survive termination and as otherwise set forth in this Article
X.



                        (f)         If Arch Coal has not delivered the Arch Coal
Option Notice within thirty (30) days of its receipt of the complying Operator
Notice, then this Agreement shall terminate and neither Arch Coal nor Operator
shall have any further liability or obligations under this Agreement, except for
those provisions of this Agreement that explicitly survive termination and as
otherwise set forth in this Article X.



            10.2     Default.  In the event of a material default under this
Agreement or the License Agreement on the part of a Party (the “Defaulting
Party”), the non-defaulting Party (the “Non-Defaulting Party”) shall give to
Defaulting Party written notice specifying the particular default or defaults
asserted, and Defaulting Party shall have thirty (30) days after the receipt of
said notice within which either (i) to cure such specified default or defaults
or (ii) to diligently undertake to cure the default or defaults and promptly
thereafter cure them.  In the event such curative action is not so completed or
diligent efforts to cure such defaults are not undertaken within the applicable
thirty (30) day period and thereafter diligently pursued to completion within
sixty (60) days from receipt of notice, the Non-Defaulting Party may elect to
terminate this Agreement by notice to Defaulting Party.



            10.3     Return of Data.  Within ten (10) days of the Termination
Date, Operator shall as soon as practicable return to Arch Coal all Data and
other information furnished by Arch Coal to Operator relating to the Site or
destroy such Data and certify that such Data has been destroyed.



-12-

--------------------------------------------------------------------------------

            10.4     Surrender of Possession and Removal of Equipment.  On the
Termination Date, unless Operator and TBCC execute the Site Lease, Operator
shall surrender possession of the Site to TBCC, subject to the condition that
Operator shall have the right at any time within ninety (90) days after such
surrender to complete any required reclamation obligations and remove all of its
tools, equipment, machinery, supplies, fixtures, buildings, structures and other
property erected or placed on the Site, provided, however, that Operator (i)
shall use its reasonable efforts to remove such equipment as promptly as
possible and in any event within ninety (90) days, and shall take all reasonable
steps to assure that such equipment is removed in a time and manner to avoid
interference with any mining activities of TBCC and (ii) shall complete its
reclamation obligations set forth in 0 as promptly as possible.  If the property
described in clause (i) is not removed within the time period set forth above,
at Arch Coal’s election, (x) the title to such property shall automatically be
transferred to Arch Coal or (y) Arch Coal may remove any such property and
dispose of it in a commercially reasonable manner at the expense of Operator.



ARTICLE XI

INDEMNIFICATION



            11.1     Survival and Independence of Indemnification Obligations. 
The indemnification provisions of this Article XI relate to all indemnification
obligations of the Parties under this Agreement, except that the survival
provisions of this Section 11.1 shall not apply to the indemnity obligations set
forth in the Operative Agreements.  The indemnification obligations of the
Parties set forth in this Article XI shall survive until (but only until) (i)
the Execution Date, or (ii) if this Agreement is terminated prior to the
Execution Date, the second anniversary of the Termination Date.



            11.2     Indemnification of Operator.  Arch Coal shall indemnify and
hold Operator and its managers, members, directors, shareholders, Affiliates,
employees and agents harmless from and against all claims, causes of action and
Losses that Operator may suffer, sustain or become subject to by reason of or
arising out of (i) any material breach of a representation, warranty or covenant
of Arch Coal contained in this Agreement or any other agreement or instrument
executed by Arch Coal pursuant to this Agreement and (ii) claims arising out of
activities or operations of or on behalf of Arch Coal or its Affiliates on or
relating to the Site.



            11.3     Indemnification of Arch Coal.  Operator shall indemnify and
hold Arch Coal and its managers, members, directors, shareholders, Affiliates,
employees and agents harmless from and against all claims, causes of action and
Losses that Arch Coal may suffer, sustain or become subject to by reason of or
arising out of (i) any material breach of a representation, warranty or covenant
of Operator contained in this Agreement or any other agreement or instrument
executed by Operator pursuant to this Agreement and(ii) claims arising out of
activities or operations of or on behalf of Operator or its Affiliates on or
relating to the Site.



            11.4     Claims.  In the event that either Party (the “Indemnified
Party”) has a claim or in the event that any claim or demand for which the other
Party (the “Indemnifying Party”) would be liable to the Indemnified Party is
asserted against or sought to be collected by a third party (“Claims”), the
Indemnified Party shall promptly notify the Indemnifying Party of such Claim
specifying the nature of such Claim and the amount or the estimated amount
thereof to the extent then feasible (which estimate shall not be conclusive of
the final amount of such Claim) (the



-13-

--------------------------------------------------------------------------------

“Claim Notice”), provided that the failure to promptly notify the Indemnifying
Party shall not operate to waive, reduce or extinguish the Indemnified Party’s
rights hereunder unless and to the extent such failure prejudices the
Indemnifying Party.  The Indemnifying Party shall have 10 Business Days from its
receipt of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party (i) whether or not the Indemnifying Party disputes its liability to the
Indemnified Party with respect to such Claim and (ii) if it does not dispute
such liability, whether or not it desires, at its sole cost and expense, to
defend the Indemnified Party against such Claim; provided, however, that the
Indemnified Party is authorized prior to and during the Notice Period to file
any motion, answer or other pleading that it shall deem necessary or appropriate
to protect its interests; provided further, that the Indemnified Party shall use
its reasonable efforts to provide the Indemnifying Party with notice of any such
filing and an opportunity to comment on such filing.  In the event that the
Indemnifying Party notifies the Indemnified Party within the Notice Period that
the Indemnifying Party does not dispute such liability and desire to defend
against such Claim, then except as provided below, the Indemnifying Party shall
have the right to defend by appropriate proceedings, which proceedings shall be
promptly settled or prosecuted to a final conclusion in such a manner as to
avoid any risk of the Indemnified Party becoming subject to liability for any
other matter.  If the Indemnified Party desires to participate in, but not
control, any such defense or settlement it may do so at its sole cost and
expense.  If, in the reasonable opinion of the Indemnified Party, any such Claim
involves an issue or matter that could have an adverse effect on the business,
operations, assets, properties or prospects of the Indemnified Party or an
Affiliate of the Indemnified Party, the Indemnified Party shall have the right
to control the defense or settlement of any such Claim, and its reasonable costs
and expenses shall be included as part of the indemnification obligations of the
Indemnifying Party under this Article XI.  If the Indemnifying Party disputes
its liability with respect to such Claim or elects not to defend against such
Claim, whether by not giving timely notice as provided above or otherwise, then
the amount of any such Claim, or, if the same be contested by the Indemnifying
Party, then that portion of such Claim as to which such defense is unsuccessful,
shall be conclusively deemed to be a liability of the Indemnifying Party under
this Agreement (subject, if the Indemnifying Party has timely disputed
liability, to a determination that the disputed liability is covered by these
indemnification provisions).  Nothing herein shall be deemed to prevent the
Indemnified Party from making a Claim hereunder for potential or contingent
Claims provided the Claim Notice sets forth the specific basis for any such
potential or contingent Claim and the estimated amount of a Claim to the extent
then feasible and the Indemnified Party has reasonable grounds to believe that
such a Claim will be made.



            11.5     Limitations.  THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY
RIGHT TO RECOVER ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES IN
ANY ARBITRATION, LAWSUIT, LITIGATION OR PROCEEDING ARISING OUT OF OR RESULTING
FROM ANY CLAIM MADE PURSUANT TO THIS 0, EXCEPT TO THE EXTENT ARISING OUT OF A
THIRD PARTY CLAIM FOR which A PARTY IS ENTITLED TO INDEMNIFICATION HEREUNDER
FROM THE OTHER PARTY.



-14-

--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS PROVISIONS



            12.1     Exclusivity of Representations and Warranties; Relationship
Between the Parties.  It is the explicit intent and understanding of the Parties
that none of the Parties nor any of their respective Affiliates,
Representatives, advisors or agents is making any representation or warranty
whatsoever, oral or written, express or implied, other than those set forth in
this Agreement and none of the Parties is relying on any statement,
representation or warranty, oral or written, express or implied, made by any
other party or such other party’s Affiliates, Representatives, advisors or
agents, except for the representations and warranties expressly set forth in
such agreements.  The Parties agree that this is an arm’s-length transaction in
which the Parties’ undertakings and obligations are limited to the performance
of their obligations under this Agreement.



            12.2     Use of Names.  Operator will not use any name affiliated
with Arch Coal, TBCC, ACS, any Affiliate of such entities, or any name
affiliated with such entities’ mines in printed materials, signage, websites or
similar identifying materials.



            12.3     No Other Representations Nor Grant of Reliance.  Except for
the express representations and warranties made by Arch Coal in this Agreement,
Arch Coal makes no representation or warranty to Operator with respect to any
reports or title opinions delivered by or on behalf of Arch Coal to Operator. 
Operator acknowledges that it is taking full responsibility for making its own
evaluation of the adequacy and accuracy of all such reports and title opinions
furnished to it.  In producing any Data to Operator, Arch Coal explicitly is not
granting any right of reliance to Operator or any Affiliate of Operator relating
to the information, analysis or projections provided in such documents.



            12.4     Amendment.  This Agreement shall not be amended or modified
except by an agreement in writing duly executed by each of the Parties.



            12.5     Notices.  All notices provided for herein shall be given to
the Parties at the following addresses:



                        If to Arch Coal:



                                    Arch Coal, Inc.
                                    Suite 300 CityPlace One
                                    St. Louis, Missouri 63141
                                    Attention: V.P. Business Development
                                    Facsimile: (314) 944-2940



-15-

--------------------------------------------------------------------------------

                                    With a Copy to:



                                    Arch Coal, Inc.
                                    Suite 300 CityPlace One
                                    St. Louis, Missouri 63141
                                    Attention: General Counsel
                                    Facsimile: (314) 944-2734



                        If to Operator:



                                    KFx Plant II, LLC
                                    55 Madison Street, Ste. 500
                                    Denver, Colorado 80206
                                    Attention: President
                                    Facsimile: (303) 293-8430



                                    With a Copy to:



                                    KFx Plant II, LLC
                                    55 Madison Street, Ste. 500
                                    Denver, Colorado 80206
                                    Attention: General Counsel
                                    Facsimile: (303) 293-8430



or at such other address or number as shall be designated by either Party in a
notice to the other Party given in accordance with this Section 12.5.  Except as
otherwise provided in this Agreement, all such communications shall be deemed to
have been duly given, (a) in the case of a notice sent by regular mail, on the
date actually received by the addressee, (b) in the case of a notice sent by
registered or certified mail, on the date receipted for (or refused) on the
return receipt, (c) in the case of a notice delivered by hand, when personally
delivered, (d) in the case of a notice sent by facsimile or electronic
transmission, upon transmission subject to telephone confirmation of receipt,
and (e) in the case of a notice sent by overnight mail or overnight courier
service, the date delivered at the designated address, in each case given or
addressed as aforesaid.



            12.6     Entire Agreement.  This Agreement and the Schedules and
Exhibits which are incorporated by reference, and the License Agreement
represent the entire agreement and understanding between the Parties with
respect to the subject matter of this Agreement and supersedes, replaces and is
in lieu of any and all prior oral and written agreements, arrangements and
understandings between the Parties, including any outstanding agreements
granting Operator access to the Site, with respect to such subject matter and
can be amended, supplemented or changed, and any provision hereof can be waived,
only by a written instrument making specific reference to this Agreement signed
by the Party against whom enforcement of any such amendment, supplement,
modification or waiver is sought.



            12.7     Severability.  If at any time subsequent to the date of
this Agreement, any provision of this Agreement shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality or




-16-

--------------------------------------------------------------------------------

unenforceability of such provision shall have no effect upon and shall not
impair the enforceability of any other provision of this Agreement.



            12.8     No Waiver.  The failure of a Party at any time or times to
require performance of any provision this Agreement shall not affect the right
at a later time to enforce the same.  No waiver by a Party of any condition, and
no breach of any provision, term, covenant, representation or warranty contained
in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be construed as a further or continuing waiver of
any such condition or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.



            12.9     Counterparts.  This Agreement may be executed in one or
more counterparts, each of which, by facsimile or otherwise, shall be deemed an
original, but all of which together shall constitute but one and the same
original instrument.



            12.10   Survival.  Except as otherwise expressly provided, all
representations, warranties and covenants under this Agreement, except as
otherwise noted, shall survive until (but only until) the earlier to occur of
(i) the Execution Date or (ii) the Termination Date.



            12.11   No Implied Covenants.  No implied term, covenant, condition
or provision of any kind whatsoever shall affect either of the Parties’
respective rights and obligations hereunder, including rights and obligations
with respect to exploration, development, mining, processing and marketing of
minerals, and the only terms, covenants, conditions or provisions which shall in
any way affect any of their respective rights and obligations shall be those
expressly set forth in this Agreement.



            12.12   Force Majeure.  The Parties exclude and expressly waive any
claim of delay, waiver or relief of compliance or release of obligation for
reasons of force majeure.  The Initial Period shall not be extended for any
additional period of time based on a claim of force majeure.



            12.13   Other Business Opportunities/No Partnership.



                        (a)        This Agreement is, and the rights and
obligations of the Parties are, strictly limited to the matters set forth in
this Agreement.  Subject to the provisions of Article VI relating to maintenance
of the Site, each of the Parties shall have the free and unrestricted right to
independently engage in and receive the full benefits of any and all business
ventures of any sort whatever, whether or not competitive with the matters
contemplated by this Agreement, without consulting the other or inviting or
allowing the other to participate therein.   The doctrines of “corporate
opportunity” or “business opportunity” shall not be applied to any other
activity, venture or operation of either Party, whether adjacent to, nearby or
removed from the Site, and neither Party shall have any obligation to the other
with respect to any opportunity to acquire any interest in any property outside
the Site at any time, or within the Site after termination of this Agreement,
regardless of whether the incentive or opportunity of a Party to acquire any
such property interest may be based, in whole or in part, upon information
learned during the course of operations or activities under this Agreement.



                        (b)        Nothing contained in this Agreement shall be
deemed to constitute either Party the partner of the other, nor, except as
otherwise herein expressly provided, to constitute



-17-

--------------------------------------------------------------------------------

either Party the agent or legal representative of the other, nor to create any
fiduciary relationship between them.  It is not the intention of the Party to
create, nor shall this Agreement be construed to create, any mining, commercial
or other partnership.  Neither Party shall have any authority to act for or to
assume any obligation or responsibility on behalf of the other Party, except as
otherwise expressly provided herein.  The rights, duties, obligations and
liabilities of the Party shall be several and not joint or collective.



            12.14   Further Assurance.  At the request of either Party, the
Parties shall take such reasonable actions, and execute and deliver any further
instruments, agreements, documents or other papers reasonably requested by
either Party to effect the purposes of this Agreement and the transactions
contemplated hereby.



            12.15   Governing Law; Jurisdiction, Venue; Waiver of Jury Trial,
Injunction.  This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.  Each Party hereby (a) irrevocably submits
to the non-exclusive personal jurisdiction of any Wyoming state or federal court
over any claim or dispute arising out of or relating to this Agreement and
irrevocably agrees that all such claims and disputes may be heard and determined
in such Wyoming state or federal court, and (b) irrevocably waives, to the
fullest extent permitted by applicable Law, any objection it may now or
hereafter have to the laying of venue in any proceeding brought in a Wyoming
state or federal court and any claim that any such proceeding brought in a
Wyoming state or federal court has been brought in an inconvenient forum;
provided, however,that nothing contained in this Section 12.15 is intended to
waive the right of either Party to remove any such action or proceeding
commenced in any such Wyoming state court to an appropriate Wyoming federal
court to the extent the basis for such removal exists under applicable law. 
Operator acknowledges and agrees that irreparable damage could occur to the Site
if Operator fails to perform any of the provisions of this Agreement in
accordance with their specific terms.  Accordingly, Arch Coal shall be entitled
to equitable relief, including the remedy of an injunction, to prevent breaches
of this Agreement and to enforce specifically its provisions in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which Arch Coal may be entitled at law or in equity.  Each Party
hereby irrevocably agrees that service of process may be made on it by mailing,
by certified mail, a copy of such process to such Party at its address for
notices specified herein.  Each Party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Governmental Requirements.  Nothing in this Section 12.15 shall affect the right
of either Party to serve legal process in any other manner permitted by
Governmental Requirements or affect the right of either Party to bring any
action or proceeding in the courts of any other jurisdictions, domestic or
foreign.  ARCH COAL AND OPERATOR HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION AT LAW OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO
THIS AGREEMENT.



[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



-18-

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Parties hereto have caused this Master
Agreement to be duly executed with legal and binding effect by their respective
authorized officers as of the Effective Date.



                                    

KFx Plant II, LLC

 

 

By: /s/ JAMES P. IMBLER                                         

Name: James P. Imbler                                                

Title: Senior Vice President – Business Development    

 

 

Arch Coal, Inc.

 

 

By: /s/ HENRY BESTEN                                            

Name: Henry Besten                                                    

Title: Senior Vice President                                          










--------------------------------------------------------------------------------

Exhibit A

to

Master Agreement

 

 

Agreement for Purchase and Sale of Coal










--------------------------------------------------------------------------------

Exhibit B

to

Master Agreement

 

 

Master Guaranty Agreement










--------------------------------------------------------------------------------

Exhibit C

to

Master Agreement

 

 

Operating Agreement










--------------------------------------------------------------------------------

Exhibit D

to

Master Agreement

 

 

Site Lease Agreement

